ORDER
PER CURIAM.
Appellant, Hubert Powell, appeals the motion court’s denial of his Rule 27.26 motion after an evidentiary hearing. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings and conclusions of the motion court. We do not find the court’s action to be clearly erroneous and find that an extended opinion would have no precedential value. We, therefore, affirm the court’s dismissal pursuant to Rule 84.16(b). The parties have been provided with a memorandum, for their information only, which sets forth the basis of the court’s decision.